Citation Nr: 1725363	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable disability rating for cyst/hydrocele with epididymitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2000 to April 2001 and from September 2001 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This claim was remanded for further development in October 2012.  At that time, the Board also remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In a September 2016 rating decision, however, the Veteran was granted service connection for unspecified trauma related disorder claimed as PTSD.  As the benefit sought on appeal has been granted, the Board no longer has jurisdiction over this issue.  


FINDINGS OF FACT

1.  A right knee disability was not manifest during service and is not otherwise attributable to a period of service.  

2.  Cyst/hydrocele with epididymitis is not manifested by complete atrophy of both testicles.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

2.  The criteria for an initial compensable rating for cyst/hydrocele with epididymitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Codes 7599-7523 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records.  Virtual VA records have also been reviewed.  The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

SERVICE CONNECTION 

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

The Veteran appeals the denial of service connection for a right knee disability.  Service treatment records show that in June 2002 the Veteran reported right knee pain from a trailer that fell on him and pinned his right knee down.  During the August 2004 separation examination, the Veteran reported knee pain.  Right knee pain in the retropatellar area for four years was noted at that time.  The separation examination revealed normal findings for the lower extremities.  The Veteran asserts that he has had knee pain since the June 2002 incident in service.  

Initially, the Board notes that during his August 2004 separation examination and April 2012 hearing the Veteran reported that he had knee locking as a child but that he completed physical therapy and the condition resolved.  During his hearing, he reported he did not have any further knee problems until his June 2002 incident in service which then caused him to have swelling and a slight limp from time to time.  The Board notes that there are no noted service entries of preexisting right knee problems prior to the Veteran's entrance into active duty service.  Rather, in his November 1999 Reserve entrance examination the lower extremities were shown to be normal and the Veteran denied trick or locked knee at that time.  The mere report of history without more is insufficient to establish that he had a right knee disability that preexisted service.  The Board finds, therefore, that the presumption of soundness attaches and has not been rebutted by the Veteran's report of history.  As such, the Veteran is presumed sound upon entry into service.  

Based on the evidence presented, however, the Board finds against the claim for service connection for a right knee disability.  

In August 2009, Dr. D stated that in June 2002 a trailer tongue fell on the Veteran's leg and that he has had problems with the knee ever since.  He found that it was more likely than not that the Veteran is service connected for knee pain based on the dates of onset.

The Veteran was afforded a VA examination in October 2009 at which time arthralgia of the right knee was diagnosed.  X rays disclosed that there was no acute fracture or dislocation of the right knee and that the joint spaces were maintained.  Examination was negative.  

The March 2015 VA examination diagnosed right knee strain.  The VA examiner stated that medical records are silent following separation from service up until the present X-ray of the knee dated in March 2015 which is negative.  The most probable diagnosis he found was chronic musculoligamentous strain.  He, however, also found that with only one visit to sick call in June 2002 for a knee sprain, a negative separation examination, and the absence of a nexus from 2004 to 2015, it is less likely than not that his current knee strain is related to service but more likely than not is related to his career as a coal miner from which he was laid off in 2014.

The May 2016 VA examination disclosed there was subjective right knee pain with normal clinical examination.  Right knee flexion, extension and stability tests were normal.  There was no pain with range of motion but evidence of crepitus.  Right knee films demonstrated a minimal suprapatellar effusion but maintained joint spaces.  

The VA examiner found that the Veteran did not have a right and/or left knee condition and that the right knee strain had resolved in service without any sequlae.  Furthermore, he found that the left ankle strain has not resulted in any disability and has not affected the Veteran's gait.  He stated that the Veteran's current symptoms are likely related to heavy physical work done in mines.  The knee findings of "minimal bilateral suprapatellar effusion and joint spaces are maintained" are not related to service nor to the left ankle strain.  He further noted that "an injury to one joint results unilateral condition not symmetrically bilateral."

While the record shows treatment for the right knee in service, a chronic disability resulting therefrom is not shown by the record.  After the June 2002 incident, the appellant continued to serve without any further knee treatment and/or diagnoses.  Significantly, post service examinations essentially demonstrate normal findings for the right knee.  The VA examinations reveal subjective complaints of right knee pain but normal clinical examinations.  At most, the record shows a diagnosis of probable chronic musculoligamentous strain in March 2015.  

Furthermore, although the Board has been presented with conflicting medical opinions regarding the etiology of the Veteran's right knee disability, the Board finds the VA opinions more probative on this issue than the opinion of Dr. D.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases. Owens v. Brown, 7 Vet. App. 429 (1995).  The March 2015 and May 2016 VA examiners addressed the Veteran's contentions and based their opinions on a review of the claim folders, complete physical examination and evaluation of the nature and extent of the Veteran's right knee.  The opinions are well reasoned, and are consistent with each other and supported by the historical record.

To the extent that Dr. D found that the Veteran has had knee pain since his in service incident and that his current knee pain was more likely than not related to service, the Board notes that Dr. D did not provide a diagnosis for the right knee nor did he submit any objective findings relating to the right knee.  The Court has held that pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 253 F.3d 1356 (Fed. Cir. 2001).  As Dr. D has not identified a diagnosis to account for the Veteran's right knee pain, the Board finds his opinion is less probative than the opinions rendered by the VA examiners on this matter.

The most probative evidence of record is against a showing that the Veteran has a right knee disability that is related to service.  In making this decision, the Board notes that the Veteran is competent to report knee problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the diagnosis and etiology of a right knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran is competent to report symptoms such as pain but he is not competent to render a medical diagnosis or an opinion as to the etiology of an orthopedic disability.  Such diagnoses require clinical testing and medical knowledge.  

Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107. 

RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals the denial of an initial compensable disability rating for cyst/hydrocele with epididymitis.  His disability is rated by analogy under Diagnostic Code 7523 with a hyphenated Diagnostic Code.  Hyphenated Diagnostic Code are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the rating.  38 C.F.R. § 4.27.  Diagnostic Code 7599 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  Diagnostic Code 7523 contemplates impairment due to complete testis atrophy and provides for the assignment of a noncompensable evaluation for complete atrophy of a single testicle.  Assignment of a 20 percent evaluation is warranted for complete atrophy of both testicles. 
 
A review of the record discloses that the Veteran does not have complete atrophy of both testicles, which is required to warrant the assignment of a 20 percent evaluation under Diagnostic Code 7523.  Rather, the October 2009 and August 2010 VA examinations disclosed normal findings for the testicles.  The August 2010 examination also showed that epididymitis was tender and slightly enlarged but otherwise normal.  During the March 2015 VA examination, it was noted that the Veteran underwent a vasectomy three years prior.  It was further noted that he has had recurrent episodes of epidymitis since his deployment in 2004 but stated that the vasectomy cured the problem.  Examination of the testes and epididymis were normal.  

As demonstrated above, normal testicles has been shown during the various VA examinations.  The evidence summarized above is, therefore, against a finding of complete atrophy of both testicles.  Accordingly, a compensable rating for cyst/hydrocele with epididymitis is not warranted under Diagnostic Code 7523.  The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms, but has found none.  
 
The Veteran has presented competent and credible testimony regarding the nature and extent of his cyst/hydrocele with epididymitis to include his reports of testicular pain.  The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met, i.e. complete atrophy of both testicles.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the Veteran's cyst/hydrocele with epididymitis is not manifested, or more nearly approximate, complete atrophy of both testicles.  

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability, including pain, have been fully considered and are contemplated in the rating schedule.  The Board finds no aspect of this disability not contemplated in the applicable schedular criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to service connection for a right knee disability is denied.  

Entitlement to an initial compensable rating for cyst/hydrocele with epididymitis is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


